     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 1 of 13




 1    WO                                                                                     SH

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Abraham Ntiamoah,                               No. CV 19-05807-PHX-JAT-JFM
10                          Plaintiff,
11     v.                                              ORDER
12
       Unknown Party, et al.,
13
                            Defendants.
14
15           Plaintiff Abraham Ntiamoah, who is currently confined in the Arizona State Prison
16    Complex (ASPC)-Florence, Browning Unit in Florence, Arizona, brought this civil rights
17    actiom pursuant to 42 U.S.C. § 1983. Defendant moves for summary judgment. (Doc. 95.)
18    Despite being warned of his right and obligation to respond to the Motion for Summary
19    Judgment, Plaintiff failed to respond, and the time to do so has expired.1
20    I.     Background
21           On screening the Complaint (Doc. 1) pursuant to 28 U.S.C. § 1915A(a), the Court
22    determined that Plaintiff stated Eighth Amendment excessive force and threat-to-safety
23    claims against Corrections Officer (CO) Burrel in Count One and an Eighth Amendment
24    medical care claim against Defendant Burrel in Count Two and directed Burrel to answer
25    these claims. (Doc. 10.) The Court also determined that Plaintiff stated these same claims
26    against the five unknown Defendants, and the Court gave Plaintiff 120 days to discover the
27
28           1
              The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
      962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 97.)
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 2 of 13




 1    names of the unknown Defendants and substitute those names for the fictitious monikers.
 2    (Id.) The Court dismissed the remaining claims and Defendants. (Id.)
 3           Thereafter, Plaintiff substituted “Alisha Burrell” for Defendant Burrel2 and
 4    “Sergeant Llames” for Unknown Defendant #1. (Doc. 24.) On January 13, 2021, the Court
 5    gave Plaintiff until January 27, 2021 to show cause why Defendant Llames should not be
 6    dismissed for failure to serve. (Doc. 102.)3 Unknown Defendants #3 and #4 were
 7    subsequently dismissed for failure to substitute and serve. (Doc. 101.) The Court extended
 8    the deadline for Plaintiff to substitute the real names of Unknown Defendants #5 and #6 to
 9    January 21, 2021. (Doc. 102.)4
10           Defendant Burrell now moves for summary judgment and argues that her conduct
11    did not amount to deliberate indifference.
12    II.    Summary Judgment Standard
13           A court must grant summary judgment “if the movant shows that there is no genuine
14    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
15    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
16    movant bears the initial responsibility of presenting the basis for its motion and identifying
17    those portions of the record, together with affidavits, if any, that it believes demonstrate
18    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
19           If the movant fails to carry its initial burden of production, the nonmovant need not
20    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
21    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
22    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
23    contention is material, i.e., a fact that might affect the outcome of the suit under the
24
25
             2
                 Hereinafter, the Court will spell Defendant’s surname as “Burrell.”

26
             3
               As of the writing of this Order, Plaintiff has not responded to the Court’s Order to
      Show Cause, and Defendant Llames has not been served. Accordingly, Defendant Llames
27    will be dismissed without prejudice for failure to serve.
             4
28           As of the writing of this Order, Plaintiff has not filed a notice of substitution for
      Unknown Defendants #5 and #6, and the time to do so has passed. Accordingly, these
      Defendants will be dismissed without prejudice for failure to substitute and serve.

                                                   -2-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 3 of 13




 1    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
 2    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
 3    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
 4    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 5    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 6    it must “come forward with specific facts showing that there is a genuine issue for trial.”
 7    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 8    citation omitted); see Fed. R. Civ. P. 56(c)(1).
 9           At summary judgment, the judge’s function is not to weigh the evidence and
10    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
11    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
12    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
13    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
14    III.   Facts5
15           A.       Plaintiff’s Complaint
16           In the Complaint, Plaintiff states that on September 20, 2018, he was involved in a
17    fight with another prisoner and that during the fight, a CO II “discharged an entire 24-36
18    ounce canister of [pepper spray] directly in the Plaintiff’s eyes, face, chest and hair and
19    body are[a]s.” (Doc. 1 at 5.) After the fight was stopped, Plaintiff was escorted to the
20    medical unit, where Defendant Burrell and others were responsible for decontaminating
21    Plaintiff. (Id.) Defendant Burrell was notified by a Special Security Officer that Plaintiff
22    was allergic to pepper spray and that he needed to be thoroughly decontaminated as a result.
23    (Id. 5, 9.) Burrell failed to complete the decontamination procedure “by only water rinsing
24    the mace out of Plaintiff’s eyes and failing and refusing to provide the Plaintiff with a new
25
26           5
               Because Plaintiff failed to file a response or controverting statement of facts, the
27    Court will consider Defendant’s facts as undisputed unless they are clearly controverted by
      Plaintiff’s first-hand allegations in the verified Complaint or other evidence on the record.
28    Where the nonmovant is a pro se litigant, the Court must consider as evidence in opposition
      to summary judgment all the nonmovant’s contentions set forth in a verified complaint or
      motion. Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).

                                                  -3-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 4 of 13




 1    issue of clothing, socks and underwear and excha[]nging] them with his contaminated
 2    clothes.” (Id. at 5, 9–10.) After decontamination, Defendant Burrell took Plaintiff to the
 3    holding cage area located outside of the medical building, and Defendant Burrell returned
 4    inside the medical building. (Id. at 6.) At some point, Defendant Burrell returned to the
 5    holding cage area with a nurse and asked Plaintiff what was wrong. (Id. at 7.) Plaintiff
 6    responded that one of the COs had turned on the water misters and that the water was
 7    causing the pepper spray to reactivate and get into his eyes and causing him pain. (Id.)
 8    Defendant Burrell asked what she could do to stop Plaintiff’s pain, and Plaintiff asked for
 9    the water to be turned off, to be provided non-contaminated clothing, and to be taken back
10    into the medical building to be assessed for an allergic reaction. (Id.) Defendant Burrell
11    refused, and the nurse checked Plaintiff’s blood pressure and gave him a Benadryl. (Id.)
12    Plaintiff asked Defendant Burrell to call a Sergeant about the situation, and Defendant
13    Burrell went back inside the medical building. (Id.) Defendant Burrell returned about 20
14    minutes later and told Plaintiff that she had notified medical staff that Plaintiff was in need
15    of medical attention and had also spoken to a Sergeant; Defendant Burrell informed
16    Plaintiff that the Sergeant had advised her not to turn off the misters or provide Plaintiff
17    with clothing or a towel and to inform the COs and the medical staff not to assist Plaintiff.
18    (Id.) Plaintiff explained that he was in a lot of pain, but Defendant Burrell told Plaintiff
19    that “she can’t help him.” (Id.) Plaintiff was kept in the holding cage for approximately
20    four hours. (Id.) Each time Plaintiff asked a passing nurse or CO for medical assistance,
21    Defendant Burrell, pursuant to the Sergeant’s orders, would stop them from helping
22    Plaintiff. (Id. at 7, 11.)
23           B.      Defendant’s Evidence
24           On September 20, 2018, at approximately 7:06 a.m., Sergeant Llamas6 observed
25    three to four prisoners fighting—one of whom was identified as Plaintiff—in front of cell
26    block (“CB”) 4 at the ASPC-Florence Central Unit and activated the Incident Command
27
28           6
             Presumably, this is the correct spelling of the surname of now dismissed Defendant
      “Llames.”

                                                   -4-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 5 of 13




 1    System (“ICS”). (Doc. 96 (Defs.’ Statement of Facts) ¶¶ 1–2.) Following the activation
 2    of ICS, CO Celaya gave the prisoners verbal directives to stop, and when the prisoners
 3    failed to comply, he deployed his pepper spray. (Id. ¶ 7.) The prisoners were then
 4    restrained. (Id. ¶ 8.) Sergeant Llamas took Plaintiff to the decontamination station in front
 5    of CB 3; as Sergeant Llamas was decontaminating Plaintiff, he was relieved by officers
 6    Celaya and Reynolds. (Id. ¶ 10.) Celaya and Reynolds continued to decontaminate
 7    Plaintiff and then escorted him to a medical holding enclosure, where he was evaluated by
 8    medical staff. (Id. ¶ 11; Doc. 96-1 at 5.) The medical staff began their evaluation of the
 9    prisoners involved in the fight at approximately 7:28 a.m.; all of the prisoners had been
10    evaluated by 7:50 a.m. (Doc. 96-1 at 4.)
11            Defendant Burrell is not a medical provider and does not have any specialized
12    medical training. (Id. at 12 (Burrell Decl. ¶ 10).) Clinical decisions regarding prisoner
13    medical treatment is the sole responsibility of the prison medical staff. (Id. ¶ 11.) As a CO
14    II assigned to the medical building, Defendant Burrell was responsible for security inside
15    the building. Defendant Burrell did not have any involvement in prisoners’ medical
16    treatment plans, and she could not make a healthcare provider provide medical services.
17    (Id.)
18            The medical building at the Central Unit has multiple enclosures outside of the
19    building that are typically used to separate prisoners after there has been an altercation.
20    (Id. at 13 (Burrell Decl. ¶¶ 15–16).) Because these enclosures are outside, they are
21    equipped with water misting systems to regulate their temperature during the summer
22    months, when temperatures in Florence, Arizona are frequently over 100 degrees
23    Fahrenheit. (Id. ¶¶ 17–18.)
24            The typical process for decontaminating a prisoner who has been exposed to
25    chemical agents is to flush the affected area with water for several minutes or until the
26    remaining chemical agent was sufficiently diluted. (Id. ¶ 20.) Once the affected area has
27    been flushed with water, the prisoner is given a new set of clothing to change into and then
28    escorted to the medical building for examination. (Id. ¶¶ 23–24.) The Central Unit had



                                                  -5-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 6 of 13




 1    several locations where decontamination could take place, but neither the medical building
 2    nor the outdoor enclosures are used for decontamination. (Id. ¶¶ 21–22.)
 3           Defendant Burrell received training on decontaminating prisoners who have been
 4    exposed to chemical agents. (Id. ¶ 19.) Based on her training and experience, water does
 5    not reactivate chemical agents but instead gradually dilutes them. (Id. ¶ 26.)
 6           The use of chemical agents, such as pepper spray, requires officers to activate the
 7    ICS; the officers who respond to the ICS are responsible for the prisoners involved,
 8    including decontaminating the prisoners if chemical agents are used. (Id. at 13–14 (Burrell
 9    Decl. ¶¶ 27, 30–31).) Defendant Burrell was not a member of the response team that
10    responded to the September 20, 2018 incident involving Plaintiff; she did not deploy or
11    observe any officers deploy pepper spray on Plaintiff, was not involved in Plaintiff’s
12    decontamination process, and was not involved with obtaining medical attention for
13    Plaintiff after the decontamination process. (Id. at 14 (Burrell Decl. ¶¶ 32–37.)
14           Defendant Burrell’s post duties on September 20, 2018 were limited to providing
15    security inside the medical building; she was not responsible for prisoner held in the
16    outdoor enclosures. (Id. at 15 (Burrell Decl. ¶¶ 44–45).) She would have only been able
17    to observe a prisoner in the outside enclosures upon her entrance and exit from the medical
18    building. (Id. ¶ 46.) Defendant Burrell denies interfering with any medical personnel’s
19    attempts to provide medical treatment to Plaintiff and denies interfering with any
20    correctional staff’s attempts to obtain medical attention on Plaintiff’s behalf. (Id. ¶ 43.)
21    IV.    Excessive Force
22           A.     Legal Standard
23           Use of excessive force against a prisoner violates the prisoner’s Eighth Amendment
24    right to be free from cruel and unusual punishment. Graham v. Connor, 490 U.S. 386,
25    39394 (1989). The use of force is constitutional if it is used in a good faith effort to keep
26    or restore discipline; it is unconstitutional if it is used “maliciously and sadistically for the
27    very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320–21 (1986). Not
28    “every malevolent touch by a prison guard gives rise to a federal cause of action”; thus, de



                                                    -6-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 7 of 13




 1    minimis uses of physical force, provided that use of force is not “repugnant to the
 2    conscience of mankind,” do not offend the Constitution. Hudson v. McMillan, 503 U.S. 1,
 3    9–10 (1992).
 4
              A court considers five factors in determining whether a defendant’s use of force was
 5    malicious and sadistic for the purpose of causing harm: (1) the extent of the injury, (2) the
 6    need for force, (3) the relationship between the need and the amount of force used, (4) the
 7
      threat “reasonably perceived” by the officials, and (5) “any efforts made to temper the
 8    severity” of the force. Id. at 7 (citing Whitley, 475 U.S. at 321). When reviewing these
 9    Hudson factors, the court must remember that prison officials “should be accorded wide-
10
      ranging deference in the adoption and execution of policies and practices that in their
11    judgment are needed to preserve internal order and discipline and to maintain institutional
12    security.” Whitley, 475 U.S. at 321–22 (quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979)).
13
      Id. at 9.
14
              Here, it is undisputed that Defendant Burrell did not use pepper spray on Plaintiff
15
      and that she was not present when pepper spray was deployed on Plaintiff. Moreover, there
16
      is absolutely no evidence in the record that Defendant Burrell used any amount of force on
17
      Plaintiff during her encounters with him. Absent any evidence showing that Defendant
18
      Burrell used force against, Plaintiff’s excessive force claim against her must be dismissed.
19
      V.      Threat-to-Safety
20
              A.     Legal Standard
21
              Under the Eighth Amendment, prison officials must take reasonable measures to
22
      guarantee the safety of inmates. Farmer v. Brennan, 511 U.S. 825, 832 (1994). To succeed
23
      on a threat-to-safety claim, a plaintiff must satisfy two elements: (1) the objective element,
24
      which requires a prisoner to show that the complained of conditions posed a “substantial
25
      risk of serious harm”; and (2) the subjective element, which requires a prisoner to show
26
      that the defendant was deliberately indifferent to that risk. Farmer, 511 U.S. at 834 (citing
27
      Wilson v. Seiter, 501 U.S. 294, 297–98 (1991)). A prison official is deliberately indifferent
28



                                                  -7-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 8 of 13




 1    “if he knows that inmates face a substantial risk of serious harm and [he] disregards that
 2    risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 844.
 3           To prove deliberate indifference, a plaintiff must show that the official knew of and
 4    disregarded an excessive risk to prisoner safety; the official must both be aware of facts
 5    from which the inference could be drawn that a substantial risk of serious harm exists, and
 6    the official must also draw the inference. Id. at 837. But the plaintiff need not show that
 7    the defendant acted or failed to act believing that harm would actually befall the inmate;
 8    “it is enough that the official acted or failed to act despite his knowledge of a substantial
 9    risk of serious harm.” Id. at 842. To prove knowledge of the risk, the plaintiff may rely
10    on circumstantial evidence; in fact, the very obviousness of the risk may be sufficient to
11    establish knowledge. Id.
12           In addition, a plaintiff alleging deliberate indifference must “demonstrate that the
13    defendants’ actions were both an actual and proximate cause of [his] injuries.” Lemire v.
14    Cal. Dep’t of Corrs. and Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013). “The requisite
15    causal connection can be established not only by some kind of direct personal participation
16    in the deprivation, but also by setting in motion a series of acts by others which the actor
17    knows or reasonably should know would cause others to inflict the constitutional injury.”
18    Johnson v. Duffy, 588 F.2d 740, 743–44 (9th Cir. 1978).
19           Finally, prison officials who actually knew of a substantial risk to inmate health or
20    safety may be found free from liability if they responded reasonably to the risk, even if the
21    harm ultimately was not averted. Farmer, 511 U.S. at 844. Prison officials do not escape
22    liability, however, if the evidence shows that that they “merely refused to verify underlying
23    facts that [they] strongly suspected to be true, or declined to confirm inferences of risk that
24    [they] strongly suspected to exist.” Id. at 843 n.8.
25           B.     Discussion
26           Construing the facts in Plaintiff’s favor, Defendant Burrell had been informed that
27    Plaintiff was allergic to pepper spray, and she was aware, via Plaintiff’s verbal complaints,
28



                                                   -8-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 9 of 13




 1    that Plaintiff continued to experience significant pain from the pepper spray after he was
 2    placed in the outdoor enclosure.
 3           Defendant Burrell asserts that she does not recall Plaintiff asking her to seek medical
 4    attention on his behalf, does not recall Plaintiff being in obvious distress, and that if she
 5    had observed Plaintiff in distress or been asked to obtain medical attention on his behalf,
 6    she would have done so. (Doc. 96-1 at 14 (Burrell Decl. ¶¶ 39–41).) But Defendant
 7    Burrell’s statements are not competent evidence to show that Plaintiff did not approach her
 8    with his medical complaints or ask her to receive medical attention on his behalf.
 9    Defendant Burrell’s speculation as to what she would have done in the situation is subject
10    to a credibility dispute that cannot be resolved on summary judgment because “affidavits
11    in support of a motion for summary judgment require more than a prison officer’s pledge
12    of good intentions; such affidavits must demonstrate personal knowledge of the events to
13    preclude a finding that material issues of fact exist with respect to the claim.” Aguilar v.
14    Kuloloia, No. 2:06-CV-01002-KJD-PAL, 2007 WL 2891503, at *9 (D. Nev. Sept. 28,
15    2007). And Defendant Burrell’s failure to remember factual information is insufficient
16    because it also does not show personal knowledge. See Fed. R. Civ. P. 56(c)(4) (sworn
17    statement used to support summary judgment motion must be made on personal
18    knowledge); see Bank Melli Iran v. Pahlavi, 58 F.3d 1406, 1412-13 (9th Cir. 1995)
19    (declaration on information and belief is entitled to no weight where declarant lacks
20    personal knowledge).
21           Thus, taking Plaintiff’s evidence as true, the facts show that Defendant Burrell was
22    aware of a substantial risk of serious harm, and the objective element of the deliberate
23    indifference analysis has been met. The Court must therefore consider whether Defendant
24    Burrell disregarded the substantial risk of serious harm to Plaintiff.
25           The Court must accept as true Plaintiff’s statements that Defendant Burrell refused
26    to turn off the misters, refused to provide Plaintiff with a set of uncontaminated clothing,
27    refused to take Plaintiff into the medical building for further evaluation, and stopped any
28    medical staff who passed by Plaintiff from offering him any assistance. However, Plaintiff



                                                  -9-
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 10 of 13




 1    also states that in response to his complaints of pain, Defendant Burrell went into the
 2    medical building and notified the medical staff and a Sergeant that Plaintiff needed medical
 3    attention, but the Sergeant ordered Defendant Burrell not to turn off the misters or provide
 4    Plaintiff with clothing or a towel and to inform the COs and the medical staff not to assist
 5    Plaintiff. Thus, construing Plaintiff’s facts as true, after being made aware of Plaintiff’s
 6    continued pain from the peppery spray, Defendant Burrell did in fact seek medical attention
 7    on Plaintiff’s behalf, but she was ordered to deny Plaintiff’s requests by a higher ranking
 8    official. The record shows that Defendant Burrell is not a medical professional and does
 9    not have specialized medical training, and there is no evidence that Defendant Burrell could
10    have overridden the Sergeant’s instructions or that Defendant Burrell was authorized to
11    order the medical staff to provide, or not provide, treatment to Plaintiff. To the extent
12    Plaintiff claims that the decontamination process employed by Defendant Burrell
13    amounted to deliberate indifference, he has not presented any evidence to support this
14    statement, and there is no evidence in the record that rinsing the affected areas with water
15    was medically unacceptable. On these facts, although Plaintiff’s pain was not ultimately
16    averted, Defendant Burrell took reasonable steps to abate the risk of harm to Plaintiff by
17    informing the medical staff and the supervising Sergeant about Plaintiff’s pain, and she
18    was directed to deny Plaintiff’s requests by a higher ranking prison official. Accordingly,
19    Defendant Burrell’s response to the risk of harm to Plaintiff did not amount to deliberate
20    indifference, and Plaintiff’s threat-to-safety claim must be dismissed.
21    VI.    Medical Claim
22           A.     Legal Standard
23           To succeed on a § 1983 medical claim, a plaintiff must show (1) a “serious medical
24    need” by demonstrating that failure to treat the condition could result in further significant
25    injury or the unnecessary and wanton infliction of pain and (2) the defendant’s response
26    was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
27           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
28    1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both



                                                  - 10 -
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 11 of 13




 1    know of and disregard an excessive risk to inmate health; “the official must both be aware
 2    of facts from which the inference could be drawn that a substantial risk of serious harm
 3    exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
 4    Deliberate indifference in the medical context may be shown by a purposeful act or failure
 5    to respond to a prisoner’s pain or possible medical need and harm caused by the
 6    indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
 7    prison official intentionally denies, delays, or interferes with medical treatment or by the
 8    way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
 9    97, 104-05 (1976); Jett, 439 F.3d at 1096.
10           Deliberate indifference is a higher standard than negligence or lack of ordinary due
11    care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
12    negligence will constitute deliberate indifference.” Clement v. Cal. Dep’t of Corr., 220 F.
13    Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458,
14    460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical malpractice”
15    do not support a claim under § 1983). “A difference of opinion does not amount to
16    deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild, 891 F.2d
17    240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is insufficient to
18    state a claim against prison officials for deliberate indifference. See Shapley v. Nev. Bd. of
19    State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The indifference must be
20    substantial. The action must rise to a level of “unnecessary and wanton infliction of pain.”
21    Estelle, 429 U.S. at 105.
22           B.     Discussion
23           Construing the facts in Plaintiff’s favor, because of the pepper spray, Plaintiff
24    suffered significant pain for approximately four hours. Further, the Ninth Circuit has found
25    that the effects of pepper spray—including pain, breathing problems, choking, and
26    gagging—constitute a serious medical need. Clement v. Gomez, 298 F.3d 903, 904-05 (9th
27    Cir. 2002); see also United States v. Neill, 166 F.3d 943, 949 (9th Cir. 1999) (pepper spray
28    is a “dangerous weapon” under the criminal sentencing guidelines because it is capable of



                                                   - 11 -
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 12 of 13




 1    inflicting serious bodily injury or death). Accordingly, the objective prong of the analysis
 2    has been satisfied, and the Court must determine whether Defendant Burrell disregarded
 3    Plaintiff’s serious medical need.
 4           As mentioned above, Defendant Burrell is not a trained medical professional, and
 5    she does not make clinical decisions regarding prisoner medical treatment. There is no
 6    evidence that she can make treatment or diagnostic decisions or order the medical staff to
 7    provide any particular treatment to a prisoner.      Taking Plaintiff’s evidence as true,
 8    Defendant Burrell was present when a nurse checked Plaintiff’s blood pressure and gave
 9    him Benadryl, and the nurse did not order any additional medical care for Plaintiff. It was
10    reasonable for Defendant Burrell, with her lack of medical training, to rely on the nurse’s
11    treatment decisions. Further, according to Plaintiff’s facts, when he informed Defendant
12    Burrell of his continued pain, Defendant Burrell informed the medical staff and a Sergeant
13    about Plaintiff’s complaints, and the Sergeant ordered for Plaintiff to not receive any
14    additional assistance. There is no evidence that Defendant Burrell was authorized to
15    override the Sergeant’s decision or that Defendant Burrell had any authority to order the
16    medical staff to provide, or not provide, treatment to Plaintiff. Further, as discussed
17    previously, Plaintiff has not presented any evidence that the decontamination process
18    employed by Defendant Burrell—rinsing the affected areas with water—was medically
19    inappropriate or amounted to deliberate indifference. On this record, the facts do not
20    indicate that Defendant Burrell’s response to Plaintiff’s serious medical need amounted to
21    an Eighth Amendment violation, and Plaintiff’s medical claim will be dismissed.
22    IT IS ORDERED:
23           (1)    Defendant Llames, Unknown Defendant #5, and Unknown Defendant #6 are
24    dismissed without prejudice for failure to serve.
25           (2)    The reference to the Magistrate Judge is withdrawn as to Defendant Burrell’s
26    Motion for Summary Judgment (Doc. 95), and the Motion is granted.
27    ...
28    ...



                                                 - 12 -
     Case 2:19-cv-05807-JAT-JFM Document 103 Filed 02/05/21 Page 13 of 13




 1          (3)      The Clerk of Court must terminate the action and enter judgment
 2    accordingly.
 3          Dated this 5th day of February, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              - 13 -
